Citation Nr: 1718291	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO. 12-01 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for a partial tear of the biceps tendon of the right shoulder 

2. Entitlement to service connection for muscle spasms of the left shoulder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to May 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 


FINDINGS OF FACT

1. Prior to the promulgation of a decision in the appeal regarding the claim of entitlement to an increased disability rating for the right shoulder biceps tendon tear, the Veteran requested a withdrawal of this appeal.

2. Prior to the promulgation of a decision in the appeal regarding the claim of entitlement to service connection for muscle spasms of the left shoulder, the Veteran requested a withdrawal of this appeal.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal regarding the issue of entitlement to an increased disability rating for the right shoulder biceps tendon tear have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of an appeal regarding the issue of entitlement to service connection for muscle spasms of the left shoulder have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing. 38 C.F.R. § 20.204.

In January 2013, service connection was granted for Parkinson's disease and related secondary disabilities. As a result, the Veteran's total combined disability rating was increased to 100 percent. In correspondence dated in February 2013, the Veteran was informed that he was considered permanently and totally disabled and that "no examination will be scheduled in the future for [his] permanent and total disabilities."

In correspondence dated in September 2016, the Veteran requested to "cease all action on all appeals concerning [his] veteran's medical disability rating" because he was permanently rated as 100 percent disabling due to his service-connected disabilities. In correspondence dated in February 2017, the Veteran indicated that he believed that he was considered 100 percent totally and permanently disabled and will not undergo any further examinations. He further indicated that if his "understanding is correct, please cease any appeal on [his] records." 

As the Veteran is rated permanently and totally disabled as a result of his service-connected disabilities, the Board finds the Veteran's statements are a clear and unambiguous withdrawal of the issues on appeal. Therefore, there remain no allegations of errors of fact or law for appellate consideration on these issues. Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and they are dismissed without prejudice. 


ORDER

The appeal of entitlement to an increased disability rating for a partial tear of the right shoulder biceps tendon is dismissed. 

The appeal of entitlement to service connection for muscle spasms of the left shoulder is dismissed. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


